Citation Nr: 0112995	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-14 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1997, for the award of a total rating based upon individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from August 1968 to 
August 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that determination, the RO granted a total 
rating based upon individual unemployability due to service-
connected disability which became effective on July 1, 1997.  
The veteran disagreed with the assigned effective date.  

In January 2001, the veteran had a hearing at the RO before 
the below signing Board member.  


REMAND

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2000).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2000).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2000).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).

Marginal employment exists if, by reason of age and 
disability, the veteran works less than one-half the usual 
hours or receives less than one-half the prevailing community 
wage for the particular occupation.  To qualify as marginal 
employment, either criteria will suffice. The factors to be 
considered in determining whether employment is marginal are 
as follows: 1) prior work history and earnings compared with 
the present, including a marked reduction in earnings; 2) the 
established wage for a particular type of job in the 
community; 3) the opportunity for employment in the 
community; 4) the type of disability in relation to the work 
for which the veteran is qualified by experience, education, 
and training.  See Beaty v. Brown, 6 Vet. App. 532, 538 
(1994); Veterans' Benefits Administration Manual M21-1, Part 
VI (Manual M21-1), 7.15 (Jan. 31, 1997).

If the veteran's income exceeds the poverty threshold, a 
finding of marginal employment is not precluded if the 
veteran did not actually earn the income.  For example, the 
veteran's employer reports that he had been given "make 
work," but that he did not actually earn the salary.  
Employment in a sheltered workshop is generally marginal 
employment. Manual M21-1, 7.09.  The poverty threshold for 
1993 was $7,363.00. Manual M21-1, Addendum A.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o) (2000).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

As noted above, the RO in August 1997 granted a total rating 
for compensation for individual unemployability that became 
effective on July 1, 1997.  In January 1998, the RO 
determined that clear and unmistakable error had been 
committed in the August 1997 rating action and proposed to 
terminate the total rating.  In July 1998, the RO continued 
the individual unemployability rating and changed the 
effective to February 1, 1997.  

The veteran is service connected for post-traumatic stress 
disorder (PTSD) and major depressive disorder evaluated as 50 
percent disabling, degenerative disc disease of the lumbar 
spine evaluated as 20 percent disabling, residuals of a wound 
of the right buttock evaluated as 20 percent disabling, 
bilateral tinnitus evaluated as noncompensably disabling, 
residuals of a fracture of the right iliac crest evaluated as 
noncompensably disabling, and bilateral hearing loss 
evaluated as noncompensably disabling.  The veteran's 
combined rating is 70 percent.  

The veteran has maintained throughout this appeal that he is 
entitled to an effective date for his total rating for 
individual unemployability retroactive to January 1992.  The 
veteran maintains that he worked part time from 1992 to 1996.  
In a statement in support of claim dated in July 1999, the 
veteran also asserted that his average earned income in 1992 
and 1993 was $6000 per year which was from numerous jobs that 
he could not maintain because of symptoms associated with his 
PTSD.  In that regard, the Board notes that verification of 
the veteran's income (i.e., pay statements, W2-Forms, income 
tax returns) covering the years 1992 and 1996 is not of 
record and is pertinent to the veteran's claim.  

In addition, the veteran testified that his physical and 
psychological disabilities collided in 1992.  At that time, 
the veteran indicated that he was having panic attacks and 
that he was terminated from several positions because of his 
PTSD.  The veteran also reported that he was hospitalized in 
1992 at a VA medical facility located in West Palm Beach, 
Florida for PTSD and anxiety.  The Board notes that these 
records have not been associated with the veteran's claims 
file.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the veteran, as 
well as his representative (if any), and 
ask him to provide copies of his pay 
statements, W2-Forms, and/or Internal 
Revenue Service income tax returns for 
the years 1992 and 1996.

3.  The RO should obtain a copy of the 
veteran's complete hospitalization and 
clinical records dated in 1992 of the VA 
Medical Center located in West Palm 
Beach, Florida.  If the RO is unable to 
obtain the identified records, it should 
follow the procedures under the Veterans 
Claims Assistance Act.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Then, the RO should readjudicate the 
issue on appeal, in light of the 
additional evidence.  

If the benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review. The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



